Name: Commission Regulation (EC) No 2693/94 of 4 November 1994 on the transport for the free supply to Georgia, Armenia and Azerbaijan of common wheat flour, olive oil and butter pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 286/16 Official Journal of the European Communities 5 . 11 . 94 COMMISSION REGULATION (EC) No 2693/94 of 4 November 1994 on the transport for the free supply to Georgia, Armenia and Azerbaijan of common wheat flour, olive oil and butter pursuant to Council Regulation (EC) No 1999/94 2. The supply costs shall relate to the take-over at the stage laid down in paragraph 3 and transport by the appropriate means to the places of destination and within the time limits indicated in Annex I. 3 . (a) The flour (delivery stage FOB, stowed on the boat) intended for Azerbaijan, will be made available for loading in one of the ports of Toulon, Port La Nouvelle or Venice (Porto Marghera) with effect from 18 December 1994. The port will be definitively designated at the time of the award of the supply. (b) 3 000 tonnes of olive oil (delivery stage FOB, stowed on the boat) will be made available in the port of Athens (Piraeus) of which :  1 000 toiines with effect from 28 November 1994, intended for Georgia,  2 000 tonnes with effect from 28 November 1994, intended for Armenia. (c) 5 000 tonnes of butter (delivery stage  loading bays of the intervention stores laid down in Annex VI) intended for Georgia, available immediately. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan ('), and in particular Article 4 (2) thereof, Whereas, Commission Regulation (EC) No 2065/94 (2) , established the detailed rules applicable to the free supply of agricultural products provided for by Regulation (EC) No 1999/94 ; whereas, it is appropriate to open a ten ­ dering procedure for the supply of 10 000 tonnes of common wheat flour, 3 000 tonnes of olive oil and 5 000 tonnes of butter intended for Georgia, Armenia and Azer ­ baijan ; Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products as a single action, by which the whole of the supply should be awarded to a single tenderer ; Whereas the relevant Management Committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities EAGGF-Guarantee Section Division VI/G.2 (Office 10/05) Rue de la Loi 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 14 November 1994 at 17.00 hours (Brussels time). 2. The offer shall relate to the supply of the total of the quantities referred to in Article 1 ( 1 ). By way of derogation from Article 6 ( 1 ) (d) ( 1 ) of Regula ­ tion (EC) No 2065/94 the offer must specify the total amounts in ecu required for the total supply (net weight), and the amount in ecu per tonne (gross weight) offered for each destination, from each of the ports in accordance with Annex IV. Tenderers, where appropriate, shall take account of the unloading and transit prices to Armenia and Azerbaijan, fixed by agreement between the authorities in question, referred to in Annex V. Article 1 1 . A tendering procedure is hereby initiated for the supply costs of :  3 000 tonnes (net) of olive oil (on pallets with 4 casks of 200 litres each),  5 000 tonnes (net) of butter,  10 000 tonnes (net) of common wheat flour (Big Bags of 1 ,60 m x 1 ,20 m x 0,80 m), as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Article 2 thereof. (') OJ No L 201 , 4 . 8 . 1994, p . 1 . 2) OJ No L 213 , 18 . 8 . 1994, p . 3 . 5. 11 . 94 Official Journal of the European Communities No L 286/17 3 . Point (c) of Article 12 ( 1 ) of Regulation (EC) No 2065/94 is not applicable . 4. By way of derogation from the amount referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2065/94 the tend ­ ering security for the flour is fixed at ECU 20 per tonne. 5. By way of derogation from Article 8 of Regulation (EC) No 2065/94 the supply security must be lodged three working days before the take-over for each loading. 6. The security referred to in Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 2 300 per tonne of olive oil , ECU 2 800 per tonne of butter and ECU 280 per tonne of flour. These securities are to be lodged in national currency. 7. The securities referred to in paragraphs 4 and 6 shall be lodged in favour of the Commission of the European Communities. Article 3 The take-over certificate referred to in Article 10 (1 ) (a) of Regulation (EC) No 2065/94 shall be established at the places and by the authorities referred to in Annex II, on the basis of the model in Annex III. Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2065/94, the intervention agency of the Member State in which the port of take-over is situated shall deliver a certificate certifying the total removal of the quantities for each destination, upon completion of that operation. Article 5 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 November 1994. For the Commission Rene STEICHEN Member of the Commission No L 286/ 18 Official Journal of the European Communities 5. 11 . 94 ANNEX I Georgia :  1 000 tonnes of olive oil, port of loading Athens (Piraeus)  5 000 tonnes of butter, intervention stores laid down in Annex VI Delivery stage : Poti or Batumi (Goods unloaded) Final delivery date at the port : 21 December 1994 for the olive oil 8 January 1995 for the butter Armenia : 2 000 tonnes of olive oil  port of loading Athens (Piraeus) Delivery stage : Airum via the ports of Poti or Batumi (Goods not unloaded) Final delivery date at the port : 21 December 1994 Azerbaijan : 10 000 tonnes of common wheat flour  port of loading to be designated at the time of award of the supply Delivery stage : Pbieuk-Kesik via the ports of Poti or Batumi (Goods not unloaded) Final delivery date at the port : 14 January 1995 5 . 11 . 94 No L 286/ 19Official Journal of the European Communities ANNEX II (a) Place of take-over in Georgia 1 . Port of Poti or Batumi. Goods unloaded. 2. Authority entitled to deliver the take-over certificate : Ministry of Trade 38007 Tblisi 42 al . Kazbegiav Mr Zankaliani (Minister of Trade) (Tel . (78832) 38 96 67). (b) Place of take-over in Armenia : 1 . Airum. Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi.* The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2. Authority entitled to deliver the take-over certificate : Ministery of Food and Provision 375010 Yerevan Dom Pravitelstva Ploschad Respubliki 1 Mr. Stephanian, Deputy Minister (Tel . (7-8852) 52 03 21 ). (c) Place of take-over in Azerbaijan : 1 . Pbieuk-Kesik. Goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verifica ­ tion of the integrity of the seals and the number of wagons. The wagons which are not in order will be refused by the authorities of Azerbaijan and the unloading charges at Poti or Batumi and the transit charges on Georgian territory will not be paid to the Georgian authorities. They will be deducted from the amount to be paid to the successful tenderer. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov 370033 BAKU Ul. Usif Zaade No. 13 Mr. F.R. Mustafaev  President (Tel . (7-8922) 66 74 51 / 66 38 20) No L 286/20 Official Journal of the European Communities 5. 11 . 94 ANNEX III PART A Regulation (EC) No 2693/94 FLOUR Take-over certificate at the port of Poti/Batumi I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : Flour Packaging : Big-Bag Total quantity in tonnes (net) : (gross) : Number of Big-Bags Place and date of take-over : Name of boat : Name and address of transport company : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the Georgian authorities Signature or stamp of the authorities 5. 11 . 94 Official Journal of the European Communities No L 286/21 PART B Regulation (EC) No 2693/94 FLOUR Take-over certificate on the arrival of the rail-wagons I , the undersigned (name/first name/position) acting on behalf of . certify that the goods indicated below have been taken over : Type of product : common wheat flour Place and date of take-over : Numbers of rail-wagons Numbers of seals Departure Arrival (signature) Departure Arrival signature or remarks (') Quantities (') 1 2 3 4 5 6 7 8 9 10 (') If at the arrival at the frontier point the seals are not in order, instead of the signature, 'refused should be inserted, and the quantities contained in this wagon should be carried forward to the quantities column. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Name, signature and stamp of the beneficiaryRepresentative of monitoring agency Name, signature and stamp No L 286/22 Official Journal of the European Communities 5. 11 . 94 ANNEX IV PRESENTATION OF THE OFFER Departure ports for the flour Total Price (ECU) all products and destinations (Net weight) Unitary price  ECU/tonne (Gross weight) Georgia Armenia Azerbaijan Butter Olive oil Toulon Port la Nouvelle ditto ditto ditto Venice (Porto Marghera) ditto ditto ditto 5. 11 . 94 Official Journal of the European Communities No L 286/23 ANNEX V Transit prices on Georgian territory ARMENIA Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain US $ 14 US $ 16 US $ 120  grab US $ 4  vacuvator US $ 5,5 General cargo in covered wagons US $ 6 US $ 14 US $ 16 US $ 120 Thermos wagons US $ 6 US $ 30 US $ 34 US $ 1 20 AZERBAIJAN Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain US $ 14,1 US $ 15,5 US $ 120  grab US $ 4  vacuvator US $ 5,5 General cargo in covered wagons US $ 6 US $ 14,1 US $ 15,5 US $ 120 $ Thermos wagons US $ 6 US $29,8 US $32,8 US $120 GEORGIA Produkts Grain-grab Grain-vacuvator General cargo incivered wagons Discharging cost (per tonne) US $ 3 US $ 3,5 US $ 5 No L 286/24 Official Journal of the European Communities 5. 11 . 94 ANNEX VI (in tonnes) Places of storage Quantity Asturias Fridalsa (FrigorÃ ­ficos de Alimentacion SA) C/Pena Sal6n, n ° 39, Poligno de Silvota 33192 Llanera tel . (985) 26 27 42 1 000 Frioastur SA Roces s/n - Apartado 427 Gijon (tel. (985) 38 48 00, 38 45 1 1 ; Fax : (985) 14 12 23) 2 000 Cantabria Frigorificos del depÃ ³sito franco del puerto de Santander SA DepÃ ³sito Franco del Puerto, E-39009 Santander (Tel . (942) 21 38 50, 21 38 54, 21 38 58 ; Fax : (942) 22 08 65) 2 000 Address of the intervention agency SENPA Beneficencia 8 E-28004 Madrid (Tel . (34 1 ) 3 47 65 00 ; Fax : (34 1 ) 5 21 98 32, 5 22 43 87)